Citation Nr: 0126211	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-22 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increase in a 20 percent rating for 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1988 to April 
1993.  This case comes before the Board of Veterans' Appeals 
(Board) from an August 1999 RO decision which denied an 
increase in a 20 percent rating for residuals of a right knee 
injury. 


REMAND

The Board finds that this case must be remanded to the RO for 
due process reasons.

The case initially arose from a determination of the Waco, 
Texas RO.  The claims file contains an Appointment of 
Veterans Service Organization as Claimant's Representative 
(VA Form 23-22) from the veteran which names the Texas 
Veterans Commission as her representative before the VA.  The 
veteran dated the form in March 1998, and the form was 
acknowledged by the VA in March 1998.  The veteran later 
moved to Alabama (she informed the VA of her new address in a 
May 2000 statement), and more recent adjudication of her case 
has been by the RO in Montgomery, Alabama, which last 
forwarded the case to the Board.

Prior to forwarding the case to the Board, the RO did not 
seek to obtain a VA Form 646 (Statement of Accredited 
Representative in Appealed Case) or equivalent statement from 
the Texas Veterans Commission.  The October 2001 
certification of appeal (VA Form 8) from the RO in 
Montgomery, Alabama acknowledges that no VA Form 646 was on 
file, but erroneously states that there was no power of 
attorney.  Given the due process right of representation, the 
veteran's out-of-state representative must be given an 
opportunity to provide argument on her behalf; and if that 
organization will not represent her, she should be given an 
opportunity to select another representative.  38 C.F.R. 
§§ 3.103, 20.600 (2001).  




Accordingly, the case is remanded to the RO for the following 
action:

The Montgomery RO should contact the 
Texas Veterans Commission and ask that 
organization whether it will continue to 
represent the veteran, given that she has 
moved from Texas to Alabama.  If the 
Texas Veterans Commission indicates that 
it will continue to represent the 
veteran, the claims file should be sent 
to the Texas Veterans Commission, which 
should review the file and present 
written argument on a VA Form 646 or its 
equivalent.  If the Texas Veterans 
Commission will not represent the 
veteran, the Montgomery RO should inform 
the veteran that she is unrepresented, 
and give her an opportunity to appoint 
(on the proper form, which should be 
provided) another service organization or 
other representative to represent her 
before the VA.  Any designated 
representative should be given an 
opportunity to review the file and submit 
written argument on behalf of the 
veteran.

Thereafter, in accordance with appellate procedures, the case 
should be returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




